DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 1-5, filed 06/15/2022, with respect to the rejection(s) of amended claim(s) 1 under U.S.C 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made GB  2575501 and in view of Huang (US 20190351598) 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness


Claim(s) 1, 10,13 and 16 is/are rejected under 35 U.S.C. 103 unpatentable over GB 2575501 hereinafter, GB’ 501 in view of Huang (US 20190351598).
Regarding Claim 1, GB’501 discloses air activating and air-cooling mold device utilized to process a workpiece comprising: a mold for shoes (Figure 1, mold-5),
 having an outer surface being curved (Figure 1-2); a covered surface defined around the outer surface of the mold (Figures 1-2); a main section formed in the mold and communicating with the inlet (Figure 3-4, main section i.e. the mold-5 with surface -4 receives material 9 ) multiple separation sections formed, distributed, and extended in different directions and lengths in the mold according to a contour of the covered surface, and each one of the multiple separation sections communicating with the main section (Figure 3, multiple separation sections formed, distributed, and extended in different directions and lengths in the mold); and  multiple outlets disposed on the curved surface  of the mold at spaced intervals, spaced apart from the inlet, and each one of the multiple outlets communicating with a respective one of the multiple separation sections, wherein the workpiece is disposed on the covered surface of the mold and the workpiece covers the multiple outlets (Figure 3, page 5-6 multiple outlets- 40,41,42 disposed on the curved surface  of the mold at spaced intervals, spaced apart from the inlet-21,23, and each one of the multiple outlets communicating with a respective one of the multiple separation sections); and an intake device mounted to the inlet of the at least one gas channel of the mold (Figure 6 , intake device-51,53), such that gas is injected into the mold via the inlet of the at least one gas channel flows out of the mold by diffusion to eject the workpiece directly via the main section (Figure 3, page 5 shows multiple outlets are arranged on the outer surface of the mold at spaced intervals so that the gas is spread out in directional manner  and the holes of the conduits open to the to the surface of the body 5), the multiple separation sections, and theFigure 3, [0018], claim 1). GB’501 further discloses a side surface-14 (Figures 1 and 7), which is opposite to a portion of the outer surface of the mold. In the same field of endeavor pertaining to the art, Huang also discloses a side surface being opposite to the outer surface of the mold (Figure 2, side surface with multiple inlets opposite to the outer surface with outlets); at least one gas channel disposed therein, and each of the at least one gas channel having an inlet disposed on the side surface (Figure 2, Huang). 
It would be obvious for one ordinary skilled in the art to modify the teachings of shoe mold with that of the Hwang’s teaching of the design of the injection mold for reducing the cooling time which is critical to reducing a duration of the injection molding cycle while ensuring product quality and production stability ([0003], background).
Regarding Claim 10, GB’501discloses the intake device/vortex tube injects the gas into the inlet of the at least one gas channel of 5the mold and the gas flows out of the mold via the at least one outlet of the at least one gas channel of the mold to cool and shape the workpiece ([Figure 3, page 6)
Regarding Claim 13, GB’501 discloses the intake device/vortex tube has a refrigerant pipe allowing refrigerant to flow within (Figure 6, page 6 line 21-22); and an intake pipe surrounding the refrigerant pipe; wherein the gas is cooled by the refrigerant pipe with the refrigerant flowing 20within while flowing within the intake pipe (Figure 6), and the gas is injected into the inlet of the at least one gas channel of the mold afterwards (Figure 6, page 6, line 21-26).
Regarding Claim 16, GB’501 discloses the at least one gas channel of the mold has multiple said outlets and the multiple outlets are arranged on the outer surface of the mold at spaced intervals, such 15that the gas flows out of the mold by diffusion (Figure 3, multiple outlets- 40,41,42 disposed on the curved surface  of the mold at spaced intervals ).

10.	Claim(s) 2,11,14,17 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB 2575501 hereinafter, GB’ 501 and Huang (US 20190351598) in view of Baudou (US 3541646).
11.	Regarding Claim 2, GB’501/Huang discloses all limitations of claim 1, except that the mold is a toe cap mold. In the same field of endeavor pertaining to the art, Baudou discloses injection molded heel shaped product (Figure 3).
14. 	It would be obvious for one ordinary skilled in the art to combine the teachings of Hwang with the use of heel shaped molded object as taught by Baudou for ensuring desired features on the final product.
15.	Regarding Claims 11, GB’501 discloses the intake device injects the gas into the inlet of the at least one gas channel of 5the mold and the gas flows out of the mold via the at least one outlet of the at least one gas channel of the mold to cool and shape the workpiece (Figure 3, multiple outlets- 40,41,42).
16.	Regarding Claim GB’501 discloses the intake device/vortex tube has a refrigerant pipe allowing refrigerant to flow within (Figure6, page 6 , line 21-22); and an intake pipe surrounding the refrigerant pipe; wherein the gas is cooled by the refrigerant pipe with the refrigerant flowing 20within while flowing within the intake pipe (Figure 6), and the gas is injected into the inlet of the at least one gas channel of the mold afterwards (Figure 6,page 6, line 21-26).
17.	Regarding Claim 17, GB’501 discloses discloses the at least one gas channel of the mold has multiple said outlets (Figure 3; multiple outlets- 40,41,42), and the multiple outlets are arranged on the outer surface of the mold at spaced intervals, such 15that the gas flows out of the mold by diffusion (Figure 3).
18.	Claim(s) 3,12,15,18 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB 2575501 hereinafter, GB’ 501 and Huang (US 20190351598) in view of Harwood (US 5331751).
19.	Regarding Claim 3, GB’501/Huang discloses all limitations of claim 1, except that the mold is a toe cap mold. In the same field of endeavor pertaining to the art, Harwood discloses injection molded toe cap shaped product (Figure 6, col 1, line 9-11).
20. 	It would be obvious for one ordinary skilled in the art to combine the teachings of Hwang with the use of toe cap shaped molded object as taught by Harwood for ensuring desired features on the final product.
21.	Regarding Claims 12, GB’501 discloses the intake device injects the gas into the inlet of the at least one gas channel of 5the mold and the gas flows out of the mold via the at least one outlet of the at least one gas channel of the mold to cool and shape the workpiece ([0017], [0018], [0023]).
22.	Regarding Claim 14, GB’501 discloses the intake device/vortex tube has a refrigerant pipe allowing refrigerant to flow within (age 6, line 21-22); and an intake pipe surrounding the refrigerant pipe; wherein the gas is cooled by the refrigerant pipe with the refrigerant flowing 20within while flowing within the intake pipe (Figure 6), and the gas is injected into the inlet of the at least one gas channel of the mold afterwards (page 6, line 21-26).
23.	Regarding Claim 18, GB’501 discloses the at least one gas channel of the mold has multiple said outlets (Figure 3; multiple outlets- 40,41,42), and the multiple outlets are arranged on the outer surface of the mold at spaced intervals, such 15that the gas flows out of the mold by diffusion (Figure 3 shows multiple outlets are arranged on the outer surface of the mold at spaced intervals so that the gas is spread out in directional manner).
24.	Claim(s) 4, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB 2575501 hereinafter, GB’ 501 and Huang (US 20190351598) in view of DE WERGIFOSSE et. al. (US 20080209914).
25.	Regarding Claim 4, GB’501/Huang discloses the intake device/vortex injects the gas into the inlet of the at least one gas channel of 20the mold and the gas flows out of the mold via the at least one outlet of the at least one gas channel of the mold ([0017]-[0018]). GB’501/Huang didn’t explicitly disclose that gas flows out of the mold to heat and activate the workpiece. However, in the same filed of endeavor pertaining to the art, DE WEIRGIFOSSE discloses the use of a vortex tube device for producing hot air to the structure (Figure 2, [0023]).
26.	It would be obvious for one ordinary skilled in the art to combine the teachings of Hwang with the use of hot air output teaching of DE WEIRGIFOSSE as these are conventional features of a vortex tube.
27. 	Regarding Claim 7, Hwang discloses intake device/vortex has a body having an injection hole (Figure 1, hot air output-120); and a heating tube mounted to the body (Figure 1, vortex tube mounted on the body); 10Hwang discloses that Hwang discloses that the gas is injected into the inlet of the at least one gas channel of the mold after being injected into the body via the injection hole ([0015]) , which is the cold air output-110 connected with the inlet -210 of the mold structure ([0015]), but did not disclose that hot air output port -120 is connected to the inlet-210 being  so that the mold being heated by the heating tube sequentially. However, in the same filed of endeavor pertaining to the art, DE WEIRGIFOSSE discloses the use of a vortex tube device for producing hot air to the structure (Figure 2, [0023]).
28.	It would be obvious for one ordinary skilled in the art to combine the teachings of Hwang with the use of hot air output teaching of DE WEIRGIFOSSE as these are conventional features of a vortex tube.
29.  	Claim(s) 5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB 2575501 hereinafter, GB’ 501 and Huang (US 20190351598) and Baudou (US 3541646) as applied above in Claim 2, in view of DE WERGIFOSSE et. al. (US 20080209914).
30. 	Regarding Claim 5, GB’501/Huang discloses the intake device/vortex injects the gas into the inlet of the at least one gas channel of 20the mold and the gas flows out of the mold via the at least one outlet of the at least one gas channel of the mold (Figure 3, GB’501). GB’501/Huang didn’t explicitly disclose that gas flows out of the mold to heat and activate the workpiece. However, in the same filed of endeavor pertaining to the art, DE WEIRGIFOSSE discloses the use of a vortex tube device for producing hot air to the structure (Figure 2, [0023]).
31.	It would be obvious for one ordinary skilled in the art to combine the teachings of Hwang with the use of hot air output teaching of DE WEIRGIFOSSE as these are conventional features of a vortex tube.
32.	Regarding Claim 8, GB’501/Huang discloses the intake device/vortex injects the gas into the inlet of the at least one gas channel of 20the mold and the gas flows out of the mold via the at least one outlet of the at least one gas channel of the mold (Figure 3, GB’501). Huang didn’t explicitly disclose that gas flows out of the mold to heat and activate the workpiece. However, in the same filed of endeavor pertaining to the art, DE WEIRGIFOSSE discloses the use of a vortex tube device for producing hot air to the structure (Figure 2, [0023]).
33.	It would be obvious for one ordinary skilled in the art to combine the teachings of Hwang with the use of hot air output teaching of DE WEIRGIFOSSE as these are conventional features of a vortex tube.
34.	Claim(s) 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB 2575501 hereinafter, GB’ 501 and Huang (US 20190351598) and as applied above Harwood (US 5331751) in Claim 3, in view of DE WERGIFOSSE et. al. (US 20080209914).
35.	Regarding Claim 6, GB’501/Huang discloses the intake device/vortex injects the gas into the inlet of the at least one gas channel of 20the mold and the gas flows out of the mold via the at least one outlet of the at least one gas channel of the mold ([0017]-[0018]). Huang didn’t explicitly disclose that gas flows out of the mold to heat and activate the workpiece. However, in the same filed of endeavor pertaining to the art, DE WEIRGIFOSSE discloses the use of a vortex tube device for producing hot air to the structure (Figure 2, [0023]).
36.	It would be obvious for one ordinary skilled in the art to combine the teachings of Hwang with the use of hot air output teaching of DE WEIRGIFOSSE as these are conventional features of a vortex tube.
37.	Regarding Claim 9, GB’501/Huang discloses the intake device/vortex injects the gas into the inlet of the at least one gas channel of 20the mold and the gas flows out of the mold via the at least one outlet of the at least one gas channel of the mold (Figure 3). Huang didn’t explicitly disclose that gas flows out of the mold to heat and activate the workpiece. However, in the same filed of endeavor pertaining to the art, DE WEIRGIFOSSE discloses the use of a vortex tube device for producing hot air to the structure (Figure 2, [0023]).
38.	It would be obvious for one ordinary skilled in the art to combine the teachings of Hwang with the use of hot air output teaching of DE WEIRGIFOSSE as these are conventional features of a vortex tube.
 39.	Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB 2575501 hereinafter, GB’ 501 and Huang (US 20190351598) as applied in Claim 1, in view of Hutchinson et. al. (US 20060051451)
40.	Regarding Claim 19, GB’501/Hwang discloses the gas channel/passageway with multiple inlets and outlets in a mold but did not disclose multiple separation sections communicating with the main section and having 5an inner diameter smaller than an inner diameter of the main section. In the same field of endeavor pertaining to the art, Hutchinson discloses each one of the multiple separation sections communicating with the main section and having 5an inner diameter smaller than an inner diameter of the main section (Figure 10).
41. 	It would be obvious for one ordinary skilled in the art to modify the teachings of Huang with that of the teaching of main gas channel communication with multiple sections for controlling mold temperatures efficiently (abstract, Hutchinson).
42.	Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB 2575501 hereinafter, GB’ 501 and Huang (US 20190351598) and Baudou (US 3541646) as applied in Claim 2 above, in view of Hutchinson et. al. (US 20060051451).
43.	Regarding Claim 20, GB’501/Hwang/Baudou combination as applied to claim 2, disclose the gas channel/passageway with multiple inlets and outlets in a mold but did not disclose multiple separation sections communicating with the main section and having 5an inner diameter smaller than an inner diameter of the main section . In the same field of endeavor pertaining to the art, Hutchinson discloses each one of the multiple separation sections communicating with the main section and having 5an inner diameter smaller than an inner diameter of the main section (Figure 10).
44. 	It would be obvious for one ordinary skilled in the art to modify the teachings of Huang with that of the teaching of main gas channel communication with multiple sections for controlling mold temperatures efficiently (abstract, Hutchinson).

Conclusion
45.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBJANI ROY whose telephone number is (571)2728019. The examiner can normally be reached 9:30-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison HIndenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DEBJANI ROY/Examiner, Art Unit 1741                                                                                                                                                                                                        
/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741